Citation Nr: 1002414	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to 
December 1991 and had 3 months of prior active duty.  
Following his discharge from active duty, he enlisted in the 
Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In September 2009, the Veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of the hearing is associated with the Veteran's 
claims file.


REMAND

Verification of the Veteran's active service prior to 
September 1988 is not of record.  In addition, the Veteran 
testified at the hearing before the undersigned that he had 
periods of active duty for training while a member of the 
Army National Guard from 1992 to 1996.  The report of the 
Veteran's separation from the Army National Guard in January 
2006 is of record, but no other records pertaining to his 
service in the Army National Guard are of record.  
Verification of the Veteran's complete dates of active duty 
and active duty for training and all medical and personnel 
records pertaining to the Veteran's active duty and Army 
National Guard service should be obtained before the Board 
decides this appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain 
verification of the Veteran's active 
service prior to September 1988 and of 
all periods of active duty for training 
while a member of the Army National 
Guard.

2.  The RO or the AMC should obtain the 
Veteran's service personnel records for 
all periods of service and any additional 
service treatment records for his service 
prior to September 1988 and after 
December 1991.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


